695 F.2d 352
Lilyan BACA, Francisca Mariscal, Sharon Robertson, LoronStowers, Seab Lee, Michael Saldana, by and throughRosario Saldana, his mother and nextfriend;  et al., Plaintiffs-Appellants,v.George CAMPBELL, Robert Corbin, Ed Pastor, Henry H. Haws andHawley Atkinson, individually and as members of the Board ofSupervisors of Maricopa County, Arizona;  Joseph Prekup,Assistant County Manager for Health Services of MaricopaCounty, Arizona, et al., Defendants-Appellees.
No. 79-3794.
United States Court of Appeals,Ninth Circuit.
Argued Aug. 10, 1981.Submitted June 30, 1982.Decided Dec. 20, 1982.

John G. Balentine, Southern Ariz. Legal Aid, Tucson, Ariz., for plaintiffs-appellants.
Gordon Goodnow, Jr., Phoenix, Ariz., for defendants-appellees.
Appeal from the United States District Court for the District of Arizona, William P. Copple, Judge.
Before SKELTON,* Senior Judge, KILKENNY and REINHARDT, Circuit Judges.


1
The matter is remanded to the district court for reconsideration in light of White v. New Hampshire Department of Employment, 455 U.S. 445, 102 S. Ct. 1162, 71 L. Ed. 2d 325 (1982).  The district court may, if it deems it advisable, conduct further proceedings to supplement the record.

KILKENNY, Circuit Judge, specially concurring:

2
I would hold that the remand should be limited to the precise question of whether the post-judgment motion unfairly surprised or prejudiced the appellees.   White v. New Hampshire Department of Employment, 455 U.S. 445, at page ----, 102 S. Ct. 1162, at pages 1167-1168.  In passing on the question, the district court might, if it deems it advisable, conduct further proceedings to supplement the record.



*
 Honorable Byron G. Skelton, Senior Judge, U.S. Court of Claims, sitting by designation